DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is being considered by the examiner.
Drawings
The drawings were received on August 25. 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 16 recites the broad recitation “splitting ratio is at least 100 Hz” or “a mode field diameter of at least 20 µm”, and the claim also recites “preferably at least 1 kHz, particularly preferably at least 10 kHz” and “preferably at least 50 µm, particularly preferably at least 100 µm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of this office action, all limitations after the phrase “preferably” are interpreted as not being required.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 14, the metes and bounds of the claim cannot be determined because the lack of antecedent basis for the limitation “and/or the electrical resistance heating members of the phase modulators” renders the claim indefinite. There are no electrical resistance heating members claimed or discussed anywhere else in the claims upon which claim 14 depends. Further, there are no phase modulators previously claimed in the claims upon which claim 14 depends. As such, the examiner cannot determine what is being referenced. For purposes of this office action, this language is ignored, since it cannot be determined what is being referenced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchin (US Patent 5,535,293, hereinafter referred to as “Buchin”). Buchin anticipates claims:
1. Method for homogenization of the output beam profile of a multimode optical waveguide (see figure 2, the light fibre 144 is interpreted as the multimode optical waveguide; as it’s a fiber an is multimode at short enough wavelengths), comprising the following method steps: 
- splitting (done via mirror 110) an input radiation (from lamp house 102) of coherent light (see column 10, lines 64-67; the coherence of the light is removed, meaning it was coherent to begin with) into two or more beam paths (see figure 2), 
- modulating the radiation in at least one of the beam paths (see column 7, lines 24-30), 
- combining (via combiner 138) the beam paths by superimposing the modulated radiation onto the input (142) of the multimode waveguide, where the radiation forms a temporally variable interference pattern (because of the modulation and differing paths), and 
- propagating the radiation using the multimode waveguide (see figure 2).
	2. Method according to claim 1, comprising the further method step of: - coupling the radiation out of the multimode waveguide as an output beam (see figure 2).
3. Method according to claim 1, wherein the modulation is phase and/or intensity modulation (see column 7, lines 24-30).
	4. Method according to claim 1, wherein the ratio of the splitting of the input radiation into the different beam paths is temporally variable (see figure 2).
	5. Method according to claim 1, wherein the modulation frequency and/or the frequency of the variation of the splitting ratio is at least 100 Hz (see column 10, lines 37-52).
	6. Method according to claim 1, wherein the modulation frequency and/or the frequency of the variation of the splitting ratio are larger than the inverse integration time of a detector which acquires the output beam (see column 11, line 66 – column 12, line 14, the detector effectively detects the light, meeting the limitation of the claim).
	7. Optical device (see figure 2), comprising 
- a splitting device (mirror 110 is interpreted as the splitting device since it splits the input signal into multiple paths) which is designed to split input radiation of coherent light (see column 10, lines 64-67; the coherence of the light is removed, meaning it was coherent to begin with) into two or more beam paths (see figure 2), 
- at least one modulator (see column 7, lines 24-30) which is designed for modulating the radiation in at least one of the beam paths, 
- a multimode optical waveguide (see figure 2, the light fibre 144 is interpreted as the multimode optical waveguide; as it’s a fiber an is multimode at short enough wavelengths), and 
- a superimposition device (combiner 138 is interpreted as the superimposition device) which is designed for combining the beam paths by superimposing the modulated radiation and for directing the superimposed radiation onto the input of the multimode optical waveguide, where the radiation forms a temporally variable interference pattern (see figure 2).
	9. Optical device according to claim 7, wherein the splitting device, the at least one modulator, and at least parts of the superimposition device are components of a photonic integrated circuit (see figure 2, the components are interpreted as being a photonic integrated circuit as they are integrated together).
	10. Optical device according to claim 9, wherein the splitting device is formed by an optical waveguide structure of the photonic integrated circuit (see figure 2).
	11. Optical device according to claim 9, wherein the splitting device is formed by one electrically actuatable, directional couplers (110) which are arranged one behind the other in the beam path and/or are connected in parallel (see figure 2).
	14. Optical device according to claim 11, wherein a controller (the galvanometer driver 114 is interpreted as the controller) which is electrically connected to the photonic integrated circuit is provided, which controller is designed to actuate the at least one directional coupler (see figure 2).
	15. Optical device according to claim 9, wherein the superimposition device comprises an arrangement of two or more exit apertures (the exit apertures are interpreted as mirrors 136 and 134) of the photonic integrated circuit, wherein each of the beam paths is associated with at least one exit aperture which couples the radiation out of the photonic integrated circuit at the end of the optical waveguide portion of the relevant beam path (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchin.
	With respect to claim 8, Buchin discloses the limitations of claim 7 as previously stated. Buchin is silent to the - an outcoupling optics which is designed to couple the radiation out of the multimode optical waveguide, after propagation therethrough, as an output beam. However, the examiner takes official notices that outcoupling optics, or lenses, are well known for their use in optical communication arts and beneficially couple the radiation out of optical waveguides and allow for focusing to direct the light where desired. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize outcoupling optics, as are well known in the art, at the output of the waveguide of Buchin, for the benefit of focusing light where desired. 
	With respect to claim 12, Buchin discloses the limitations of claim 9 as previously stated. Buchin is silent to the limitation wherein the beam paths are in each case formed by an optical waveguide portion of the photonic integrated circuit. However, the examiner takes official notice that the use of optical waveguides to optically contain a beam path via total internal reflection are well known in the optical communication arts and are beneficially used to reduce the amount of unwanted loss of optical signals. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize waveguides to optically contain the beam paths of the Buchin device, for the benefit to reduce the amount of unwanted optical losses.
	With respect to claims 13 and 18, Buchin discloses the limitations of claim 12 as previously stated. Buchin further discloses wherein a controller (galvanometer driver 114 is interpreted as the controller) which is electrically connected to the photonic integrated circuit is provided, which controller is designed to actuate the at least one directional coupler (110, see figure 2). Buchin is silent to wherein each of the beam paths comprises a phase modulator as a modulator, which phase modulator is formed by an electrical resistance heating member, which is associated with the relevant optical waveguide portion, of the integrated photonic circuit. However, the examiner takes official notice that the use of phase modulators formed by an electrical resistance heating member are well known in the optical communication arts and are beneficially used as phase modulators in optical waveguides. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such electrical resistance heating members as phase modulators, as are well known in the optical communication arts, in the Buchin device, for the benefit of allowing for phase modulation of the optical signals traveling in the Buchin device.
With respect to claims 16 and 17, Buchin discloses the limitations of claims 7 and 15 as previously stated. Buchin is silent to the mode field diameter of the multimode waveguide. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the mode field diameter of the multimode waveguide in Buchin to be within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874